Citation Nr: 0629344	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  00-23 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
stress fractures of the left foot, with traumatic arthritis 
and Achilles tendonitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for residuals of 
stress fractures of the right foot, with traumatic arthritis 
and Achilles tendonitis, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to March 
1985.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision of the Montgomery, 
Alabama, and Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2002, the Board denied the claims for increased 
rating for the bilateral foot disorders.  The appellant 
appealed the Board's denial to the United States Court of 
Appeals for Veterans Claims (Court).  In January 2003, while 
this case was pending before the Court, the Office of General 
Counsel for VA, on behalf of the Secretary and the appellant 
filed a Joint Motion for Remand and to Stay Proceedings.  The 
motion was to vacate the July 2002 decision by the Board, and 
to remand the case for readjudication pursuant to the 
recently enacted provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Joint Motion was granted by a 
January 2003 Court Order.

In July 2003, the Board remanded the case to the RO for 
further development, to include adjudication of the issue of 
secondary service connection for peripheral neuropathy of the 
right and left foot.  While in remand status, service 
connection was granted for these disorders, which were each 
rated by the RO as 10 percent disabling.  

In July 2004, the Board remanded this matter yet again for 
further development after it determined that a VA examination 
conducted in June 2003 failed to comply with the previous 
remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).

Following further development, the Board again denied the 
claim in an April 2005 decision.  The case was then returned 
to the Court, which in a June 2006 decision vacated and 
remanded the April 2005 decision for readjudication.  

The Court also pointed out two issues that the veteran had 
raised, specifically the RO's alleged failure to have issued 
statements of the case in response to Notices of Disagreement 
she allegedly filed with a September 1997 rating (actually an 
August 1997 rating with notice sent in September 1997) and a 
March 2004 rating, with notice sent in March 2004.  The Court 
advised the veteran that these issues were not before it, 
were outside the scope of its jurisdiction, and advised the 
veteran of her right to file a petition with the Secretary 
for extraordinary relief if she believed the VA was 
arbitrarily refusing to act on these claims.  A review of the 
record suggests that contrary to the veteran's contentions, 
there appears to be no pending claims pertaining to these two 
ratings.  The August 1997 rating decision denied service 
connection for a nervous condition and breast cancer, denied 
an increased rating for stress fracture of both feet and 
denied a 10 percent rating for multiple noncompensable 
service connected disabilities.  Although the veteran filed a 
Notice of Disagreement with this issue, it appears that the 
RO issued a Statement of the Case in January 1998, to which 
the veteran apparently did not respond.  Regarding the March 
2004 rating, the RO granted service connection for peripheral 
neuropathy of the feet and assigned an initial 10 percent 
rating for each foot.  Thereafter, none of the communications 
submitted by the veteran specifically indicated disagreement 
with the initial ratings assigned for the peripheral 
neuropathy in each foot.  These matters are referred to the 
RO for action deemed appropriate.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2006 decision which vacated the April 2005 Board 
decision and remanded it for reajudication, the Court found 
that evidentiary deficiencies continued to be present.  
Specifically, the Court pointed out that the August 2005 VA 
examination that was ordered to correct the failure of an 
earlier examination from June 2003 to comply with the Board's 
remand order is itself noncompliant with the Board's remand 
orders.  See Stegall, supra.  The June 2003 examination had 
been found deficient by the Board in July 2004 by failing to 
address the veteran's ranges of motion in both ankles.  The 
Board's July 2004 remand directed that the examination be 
conducted by an orthopedist, that it include a review of the 
claims file and that ranges of motion should be addressed to 
include consideration of the additional loss of motion due to 
other factors such as excess fatigability, incoordination, 
repetitive use etc., pursuant to the Court's decision in 
Deluca v. Brown, 8 Vet. App. 202 (1995).  

The August 2004 VA examination that was conducted to address 
the deficiency found in the earlier examination was itself 
deficient, as it failed to address the Board's July 2004 
remand directives, briefly described above.  The examiner was 
not an orthopedist which had been specified by the Board.  
Nor did he review the claims file.  Finally, the examiner 
admitted that he did not understand the remand order.  The 
Board concedes that the July 2004 remand's directives 
pertaining to the functional loss is somewhat unclear, and 
shall attempt to clarify the remand directives.  

Aside from the deficiencies found in the August 2004 VA 
examination, the Court also pointed out additional 
deficiencies in the Board's April 2005 decision.  These 
included the Board's failure to consider the appropriateness 
of assigning separate evaluations of the various disabilities 
found in each ankle, diagnosed as arthritis, Achilles 
tendonitis and ankle joint equinous pursuant to Esteban v. 
Brown, 6 Vet App. 259, 262 (1994).  Also the failure of the 
Board to address the appropriateness of a referral of this 
matter for an extraschedular consideration under 38 C.F.R. 
§ 3.321 was determined to be erroneous.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the appeal of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  The duty to assist letter must address the 
criteria for an earlier effective date of any award should an 
increased rating be granted.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an earlier effective date, if 
an increased rating is granted, as 
outlined by the Court in Dingess, supra, 
and (2) requests or tells the veteran to 
provide any evidence in her possession 
that pertains to her claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issue on 
appeal.  

2.  After completion of the above, the 
VBA AMC should schedule the veteran for a 
VA orthopedic examination conducted by an 
orthopedist to determine the nature and 
extent of her service-connected left and 
right ankle disabilities.  The claims 
file should be made available to and 
reviewed by the examiner(s) in 
conjunction with the examination.  Any 
further indicated special studies should 
be conducted.  The examiner should record 
pertinent medical complaints, symptoms, 
and clinical findings, and note the 
active and passive range of motion of 
each ankle in degrees.  An opinion should 
be made as to whether the limitation of 
motion more closely resembles that of an 
ankylosis, and if so, whether the 
ankylosis is between 30 and 40 degrees, 
or in dorsiflexion between 0 and 10 
degrees, or else is in plantar flexion at 
more than 40 degrees, in dorsiflexion at 
more than 10 degrees, or with abduction, 
adduction, inversion, or eversion 
deformity.  The examiner also should 
comment on the functional limitations 
caused by the veteran's service-connected 
left and right ankle disabilities.  It is 
requested that the examiner address the 
following questions:

(a) Does the left ankle and right ankle 
disabilities cause weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, deformity, or 
atrophy?  If the severity of these 
manifestations cannot be quantified, the 
examiner should so indicate.  
Specifically, the examiner must address 
the severity of painful motion from 
intermediate degrees to severe.  The 
examiner must note at what degree in the 
range of motion that pain is elicited as 
well as the severity of such pain.  

(b) With respect to subjective complaints 
of pain, the examiner should comment on 
whether the subjective complaints are 
supported by objective findings; whether 
any pain is visibly manifested upon 
palpation and movement of the left and 
right ankles; and whether there are any 
other objective manifestations that would 
demonstrate disuse or functional 
impairment of the left and right ankle 
due to pain attributable to the service-
connected disabilities.  

(c) If muscle atrophy attributable to the 
service-connected left and right ankle 
disabilities is noted to be present, the 
examiner should comment on the muscle 
group(s) affected and the extent and 
severity of muscle atrophy.

(d) The examiner must discuss what is the 
effect of all noted manifestations on the 
ability of the veteran to perform average 
employment in a civil occupation.  

3.  Thereafter, the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case should 
also address whether referral for 
extraschedular consideration is 
appropriate under 38 C.F.R. § 3.321.  
Also the question should be addressed as 
to whether separate evaluations for the 
multiple disabilities affecting each 
ankle should be considered under Esteban 
v. Brown, 6 Vet App. 259, 262 (1994).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



